NUMBER 13-08-000141-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                            IN RE: JOSE R. CARRERAS, M.D.


                             On Petition for Writ of Mandamus


                               MEMORANDUM OPINION

                    Before Justices Yañez, Rodriguez, and Vela
                        Per Curiam Memorandum Opinion1

        Relator, Jose R. Carreras, M.D., filed a petition for writ of mandamus in the above

cause on March 17, 2008. Real parties in interest, Jose Villarreal and Sonia Villarreal, filed

a response on April 9, 2008.

        The Court, having examined and fully considered the petition for writ of mandamus

with appendix and the response with appendix, is of the opinion that relator has not shown


        1
         See T EX . R. A PP . P. 52.8(d) ("W hen denying relief, the court m ay hand down an opinion but is not
required to do so."); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
himself entitled to the relief sought. Accordingly, relator’s petition for writ of mandamus is

denied. See TEX . R. APP. P. 52.8(a).




                                                     PER CURIAM



Memorandum Opinion delivered
and filed this 30th day of April, 2008.




                                              2